MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
                                                                         Jul 03 2018, 10:45 am
regarded as precedent or cited before any
court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Christopher L. Clerc                                      Curtis T. Hill, Jr.
Columbus, Indiana                                         Attorney General of Indiana

                                                          Michael Gene Worden
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Tracy S. Coop,                                            July 3, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-192
        v.                                                Appeal from the Bartholomew
                                                          Circuit Court
State of Indiana,                                         The Honorable Kelly S. Benjamin,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          03C01-1705-F6-2560



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-192 | July 3, 2018                       Page 1 of 5
                                                Case Summary


[1]   Following a guilty plea, Tracy Coop was convicted of Level 6 Felony

      possession of methamphetamine and sentenced to 730 days. On appeal, Coop

      argues that the trial court abused its discretion when it failed to consider her

      cooperation with police and guilty plea as significant mitigating factors.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On the April 6, 2017, Columbus Police Department Officer Drake Maddix

      initiated a traffic stop on a vehicle operating without functioning headlights or

      tail lights. Coop was a passenger in the vehicle and was sitting in the front

      passenger seat. Officer Maddix recognized Coop from prior encounters, and

      due to his knowledge of her drug history, he requested a K-9 unit. Officer

      Maddix questioned Coop about the presence of drugs in the car, but Coop

      denied having any knowledge of drugs inside the vehicle. Shortly thereafter,

      Officer Branch Schrader and his K-9 dog Argo arrived on the scene. Argo

      alerted on the car, indicating that there may be narcotics inside.


[4]   During a subsequent search of the vehicle, the officers located a white purse

      directly below Coop’s front passenger seat. Inside the purse the officers found a

      blue zipper pouch that contained an empty syringe, a white crystal substance in

      a clear bag, a white pill, and a digital scale with “TC” on the back of it.

      Appellant’s Appendix Vol. II at 53. Coop again denied knowing anything about


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-192 | July 3, 2018   Page 2 of 5
      the items found in the purse or the blue zippered pouch. Coop was arrested for

      possession of narcotics and paraphernalia. A field test on the white crystal

      substance was positive for methamphetamine. Upon further questioning, Coop

      admitted that the substance was methamphetamine.


[5]   The State charged Coop with Count I, Level 6 Felony possession of

      methamphetamine, and Count II, Level 6 Felony possession of a syringe.

      Pursuant to the terms of a plea agreement, Coop pled guilty to Count I and the

      State agreed to dismiss Count II. The trial court held a sentencing hearing on

      December 14, 2017. The court found several aggravating circumstances but no

      mitigating circumstances and sentenced Coop to 730 days in jail. Coop now

      appeals. Additional facts will be provided as necessary.


                                           Discussion & Decision


[6]   Sentencing decisions are within the discretion of the trial court. Anglemyer v.

      State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. An

      abuse of discretion occurs if the decision is “clearly against the logic and effect

      of the facts and circumstances before the court, or the reasonable, probable, and

      actual deductions to be drawn therefrom.” Id. One of the ways in which a trial

      may abuse its sentencing discretion is where the trial court’s sentencing

      statement omits reasons that are clearly supported by the record and advanced

      for consideration. McSchooler v. State, 15 N.E.3d 678, 684 (Ind. Ct. App 2014).

      To establish an abuse of discretion, the defendant must demonstrate that the

      mitigating evidence is both significant and clearly supported by the record.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-192 | July 3, 2018   Page 3 of 5
      Anglemyer, 868 N.E.2d 482 at 493. Here, Coop argues that the trial court

      abused its sentencing discretion by failing to consider her guilty plea and her

      cooperation with the police as mitigating factors.


[7]   Coop has not established that her cooperation is a significant mitigating factor.

      Indeed, the record shows that Coop lied to the police twice about her

      knowledge of the presence of drugs. She only cooperated after her arrest and

      after the field test was positive for methamphetamine. The facts demonstrate

      that there was no real cooperation with the police.


[8]   Coop also argues that the trial court abused its discretion when it did not

      consider her guilty plea as a mitigating factor. Even though Coop did not raise

      her guilty plea as a mitigating factor before the sentencing court, this does not

      prevent her from raising the issue for the first time on appeal. Anglemyer v. State,

      875 N.E.2d 218, 220 (Ind. 2007) opinion on reh’g. A guilty plea is deserving of

      some mitigating weight; however, the significance of a guilty plea varies from

      case to case. Id. A guilty plea is not significantly mitigating where, for

      example, it fails to evince acceptance of responsibility or where the defendant

      receives a substantial benefit, including dismissal of other charges, in return for

      the plea. Id. at 221. A plea fails to demonstrate acceptance of responsibility

      where the decision to plead was “more likely the result of pragmatism than

      acceptance of responsibility and remorse.” Id.


[9]   Coop’s plea was nothing more than a pragmatic decision based on the

      overwhelming evidence of her guilt. The State’s evidence showed that a purse


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-192 | July 3, 2018   Page 4 of 5
       found directly below the front passenger seat where Coop was sitting contained

       a white crystal substance, syringe, and a scale with Coop’s initials. After a field

       test was positive for methamphetamine, Coop admitted to the illegal nature of

       the substance. In addition, Coop received a benefit from her guilty plea in that

       a Level 6 Felony charge was dismissed. The trial court did not abuse its

       discretion in sentencing Coop.


[10]   Judgment affirmed.


       Najam, J. and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-192 | July 3, 2018   Page 5 of 5